Citation Nr: 1010844	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-34 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by pain behind the right eye and headaches, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for a disorder 
manifested by shivering, to include as due to undiagnosed 
illness.

3.  Entitlement to service connection for a disorder 
manifested by dizziness, to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for a disorder 
manifested by muscle pain, to include as due to undiagnosed 
illness.

5.  Entitlement to service connection for a disorder 
manifested by dehydration, to include as due to undiagnosed 
illness.

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for a dental disorder.
8.  Entitlement to service connection for a disorder 
manifested by fatigue and weakness, including as due to an 
undiagnosed illness.

9.  Entitlement to service connection for a urinary tract 
disorder, to include a disorder manifested by urinary 
frequency due to undiagnosed illness.

10.  Entitlement to a total rating by reason of individual 
unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1990 to May 1991 and on active duty for training 
from February to June 1987.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2007 
decision by the Fort Harrison, Montana, Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2009, a Video Conference hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  
The Veteran's claims of service connection for asthma, a 
dental disorder, a disorder manifested by fatigue and 
weakness, and a urinary disorder were previously considered 
and denied in an unappealed May 1998 rating decision (Service 
connection for a dental disorder for treatment purposes had 
been previously denied by an October 1994 dental rating from 
which the Veteran initiated, but did not perfect an appeal.), 
and were adjudicated below as claims to reopen.  However, the 
evidence associated with the claims file since the issuance 
of the May 1998 rating decision includes the Veteran's 
service treatment records (STRs).  Such records were 
unavailable at the time the claims were previously denied in 
1998.  A governing regulation provides that, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of the 
same section (which defines new and material evidence).  The 
regulation further identifies service records related to a 
claimed in-service event, injury, or disease as relevant 
service department records. 38 C.F.R. § 3.156(c)(1)(i).  As 
the newly associated STRs include examination reports, dental 
records, and treatment records relevant to the asthma, 
dental, fatigue and weakness, and urinary disorders claims, 
the claims pertaining to such disabilities must be 
readjudicated de novo.  The Board has recharacterized these 
issues on appeal accordingly.

The issues of service connection for asthma, a disability 
manifested by fatigue and weakness/chronic fatigue syndrome, 
and a urinary disorder and entitlement to TDIU are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  Pain in the area of the right eye, headaches, shivering, 
dizziness, and muscle pain have been attributed to known a 
clinical diagnosis (atypical migraine headaches) which was 
not manifested in service and is not shown to be related to 
the Veteran's service.

3.  The Veteran is not shown to have a chronic disability 
manifested by dehydration.

4.  The Veteran is not shown to have a compensable dental 
disability; he is also not shown to have a noncompensable 
dental disability that resulted from combat or other trauma 
in service..


CONCLUSIONS OF LAW

1.  Service connection for disabilities manifested by pain in 
the area of the right eye, headaches, shivering, dizziness, 
muscle pain, and dehydration, including as due to undiagnosed 
illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2009).

2.  Service connection for a dental disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With respect to the service connection claims which were not 
previously denied, the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in May 2006 that fully addressed 
all critical notice elements and was sent prior to the 
initial RO decision in such matters.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

With respect to the dental claim, the appellant was advised 
of VA's duties to notify and assist in the development of the 
claim prior to the initial adjudication of his claim.  The 
May 2006 letter provided notice in accordance with Kent, and 
also explained the evidence VA was responsible for providing 
and the evidence he was responsible for providing, and 
informed the Veteran of disability rating and effective date 
criteria.  Thus, even though the dental claim has been 
recharacterized as a service connection claim, the May 2006 
letter provided him with proper notice of what evidence is 
necessary to substantiate a service connection claim and what 
elements of such a claim had previously been found to be 
insufficient.  Accordingly, the Board finds that the fact 
that the Veteran also received information regarding new and 
material evidence was harmless error.

With respect to the claims of service connection for a 
disability manifested by fatigue and weakness, a February 
2007 letter provided the Veteran requisite notice.  He has 
had ample opportunity to respond/supplement the record, and 
has not alleged that notice in this case was less than 
adequate.  Even though the fatigue and weakness claim has 
been recharacterized as a service connection claim, the 
February 2007 letter provided him with proper notice of what 
evidence is necessary to substantiate a service connection 
claim and what elements of such a claim had previously been 
found to be insufficient.  Accordingly, the Board finds that 
the fact that the Veteran also received information regarding 
new and material evidence was harmless error.

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's service medical records (STRs) has been 
completed and the record contains VA and private treatment 
records.  VA treatment records dated in 2009 and 2010 were 
recently associated with the claims folder without having 
been considered by the RO in the first instance and without a 
waiver by the Veteran.  However, these treatment records are 
not pertinent to the issues adjudicated on the merits herein.  
The Veteran has provided numerous written statements as well 
as several statements from friends and information printed 
from the Internet regarding illnesses which developed in 
servicemen and women who have returned from service in 
Southwest Asia.  He also provided testimony during his 
September 2009 hearing before the undersigned.

In connection with these claims, VA examinations were 
performed in 2008 and 2009.  Taken together, these 
examinations are adequate for adjudication purposes as the 
examiners had the claims file for review, obtained a reported 
history from the Veteran, and conducted a thorough 
examination.  In addition, the May 2009 examiner followed 
Gulf War guidelines; addressed the 2008 opinions of VA 
examiners in reaching his/her conclusions; and provided 
rationales for his/her conclusions.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an 
examination that is adequate for rating purposes).  The Board 
is satisfied that evidentiary development is complete; VA's 
duties to notify and assist are met.  It is not prejudicial 
to the appellant for the Board to proceed with appellate 
review.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

Compensation may be paid to any Gulf War Veteran "suffering 
from a chronic disability resulting from an undiagnosed 
illness (or combination of undiagnosed illnesses)."  38 
U.S.C.A. § 1117.  These may include, but are not limited to, 
headache, joint pain, and gastrointestinal signs or symptoms.  
38 C.F.R. § 3.317(b). The chronic disability must have 
manifested either during active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2011, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Objective indications of a 
chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  To date, VA has identified only the three 
illnesses listed above as medically unexplained chronic 
multisymptom illnesses. 38 C.F.R. § 3.317(a)(2)(i)(B)(1)- 
(3).

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf Veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A.  Disorders manifested by right eye pain/headache, 
shivering, dizziness, and muscle pain

The Veteran has complained of right eye pain/headache, 
shivering, dizziness, and muscle pain.  A September 2008 VA 
examiner opined that these symptoms "are more likely than 
not the diagnosis of an atypical migraine headache."  The 
examiner noted that diagnostic testing, specifically, EEG and 
MRI of the brain, was normal.  He also noted that the Veteran 
reported that he had shivering, dizziness, muscle pain, and 
fatigue and weakness "in connection with when he does have a 
headache."  As these records show that right eye 
pain/headache, shivering, dizziness, and muscle pain have 
been attributed to a diagnosed disability, atypical migraine 
headaches, they cannot be service-connected as being due to 
an undiagnosed illness.  Instead the Board will consider 
whether the underlying diagnosed disability (atypical 
migraine headaches) is otherwise related to the Veteran's 
service.  Combee, 34 F.3d at 1042.

The May 2009 VA examiner reviewed the evidence of records and 
noted that medical records dated in January 1987, November 
1990, and April 1991 showed that the Veteran answered "no" 
as to whether he had frequent or severe headaches.  STRs are 
silent for complaints of headaches during service.
 
The May 2009 examiner noted that it was not until March 1999, 
8 years after his separation from service, that the Veteran 
first complained of headaches in the medical record.  The May 
2009 VA examiner therefore concluded, based on the lack 
of/denial of complaints of headaches until many years 
following service, that "the headaches did not originate in 
service and the headaches do not have any relationship to 
environmental exposures."
The appellant's belief that his headaches are related to 
service is not competent (medical) evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  The question is a complex medical question not 
capable of resolution by lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no 
opinion of record that supports the Veteran's claim.

As a preponderance of the evidence is against a finding that 
atypical migraine headaches are related to the Veteran's 
service, the benefit of the doubt doctrine does not apply, 
and the claims for service connection for disorders 
manifested by right eye pain/headache, shivering, dizziness, 
and muscle pain must be denied.

B.  Disorder manifested by dehydration

The threshold matter that must be established here, as in any 
claim seeking service connection, is whether the Veteran 
indeed has the disability for which service connection is 
sought, i.e., a disorder manifested by dehydration.  The 
Veteran's STRs and his extensive postservice treatment 
records are silent for findings, treatment, or diagnosis 
pertaining to dehydration.  The Veteran reports that he 
"feels dehydrated" and "[m]ost of the time he is very 
thirsty".  See September 2008 VA general medical examination 
report.  Significantly, the May 2009 VA medical opinion 
stated that a current diagnosis of dehydration "[d]oes not 
exist".  The physician supported this finding by noting that 
laboratory tests revealed that the Veteran had hemoglobin of 
15.9 and hematocrit of 47.1; both values were within the 
normal range.  The physician explained that if the Veteran 
did have a diagnosis of dehydration, both of those values 
would be significantly elevated.  Further, urinalysis also 
was negative for dehydration as his specific gravity was 
1.000, "which indicates hydration, and not dehydration."

The Veteran's own allegations that he has a disability 
manifested by dehydration are contradicted by objective 
findings that he does not.  Dehydration is capable of 
detection by diagnostic testing, as explained by the May 2009 
examiner, and not one but three laboratory values that 
establish that the Veteran does not have dehydration far 
outweigh in probative value the Veteran's bare allegations 
that he does.  While a sensation of thirst may be capable of 
lay observation, as he is a layperson, and lacks the training 
to opine regarding medical etiology or diagnosis of 
hydration.  The question is a complex medical question not 
capable of resolution by lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no 
opinion of record that supports the Veteran's claim.

Because the competent evidence of record does not show (or 
suggest) that the Veteran has a chronic disability manifested 
by dehydration, or chronic symptoms of dehydration, there is 
no valid claim of service connection for such disability.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, the 
claim must be denied.

C.  Dental Disorder

Compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  Compensation for loss 
of teeth is available only for loss of body substance of the 
maxilla or mandible.  Otherwise, VA may grant service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

Under 38 U.S.C.A. § 1712 outpatient dental services and 
treatment, and related dental supplies, may be furnished for 
a dental condition or disability when certain enumerated 
conditions are met.  As to each noncompensable service-
connected dental condition, a determination will be made as 
to whether it was due to combat wounds or other service 
trauma.  38 C.F.R. § 3.381(b).  The significance of finding 
that a dental condition is due to service trauma is that a 
Veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

For the purpose of determining whether a veteran has 
treatment eligibility, the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service.  VAOPGCPREC 5-97 (1997); 62 Fed. 
Reg. 15,566 (1997).  

STRs from the Veteran's period of service in 1990 and 1991 
reveal that in May 1991 he had a dental evaluation and was 
determined to have no dental conditions incurred in the line 
or duty or incurred or aggravated during active duty.  VA 
treatment records dated in June 1995 included an X-ray 
showing an epochal abscess of the left upper tooth #12.  The 
tooth was extracted and the Veteran was treated with 
antibiotics.  

VA treatment records include a March 1999 assessment of 
"worn out teeth", with upper teeth worn down and exposing 
root canal and a May 1999 record which notes that "teeth 
essentially stubs from 'grinding'".  Private dental records 
show that the Veteran had his upper teeth removed or 
extracted in July 1999 and was fitted with dentures.

An August 2008 VA dental examination report notes that the 
Veteran had a full upper denture and that VA dental X-rays 
taken in the 1990s showed "considerable wear of the upper 
anterior teeth."  The dentist said that he was "not aware 
of any dental problems caused by or related to 
chemical/smoke/fire exposure during the Desert Storm 
conflict."  

Considering the evidence in light of the above, the Board 
finds that the veteran does not have a compensable dental 
disability.  Notably, he has not submitted any competent 
(medical) evidence showing that he suffers from any of the 
disabilities included under 38 C.F.R. § 4.150 as a result of 
service.  The service dental records clearly show that at 
separation he did not have a compensable dental disability.  
As the August 2008 examiner noted that the Veteran had a full 
upper denture, there is no evidence of irreplaceable missing 
teeth.  As noted above, replaceable missing teeth may be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment. 

Based upon the foregoing, because his current dental 
condition does not fall under the categories of compensable 
dental conditions set forth in 38 C.F.R. § 4.150, there is no 
basis under the law for the award of VA compensation for the 
veteran's current dental condition.  

Likewise, the Board finds that there is no basis for the 
grant of service connection for a dental condition for VA 
outpatient dental treatment purposes.  Governing regulations 
provide classes of eligibility for VA outpatient dental 
treatment, defining the circumstances under which treatment 
may be authorized. 38 C.F.R. § 17.161.  The veteran has not 
met the requirements for eligibility for outpatient treatment 
as outlined in any of the classes.  

As was noted above, Veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma are eligible for VA 
dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(a)(1)(c); 38 C.F.R. § 17.161(c).  The regulations are 
intended to cover dental trauma involving external, sudden-
force injury, such as a combat wound to the teeth and jaw.  

The veteran's service treatment records are silent for any 
treatment necessitated by combat wounds or other dental 
trauma in service.  Accordingly, service connection for a 
dental disability on the basis that such is due to dental 
trauma must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of evidence is 
against the claim, that doctrine does not apply. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a disorder manifested by right eye 
pain or headaches is denied.

Service connection for a disorder manifested by shivering is 
denied.

Service connection for a disorder manifested by dizziness is 
denied.

Service connection for a disorder manifested by muscle pain 
is denied.

Service connection for a disorder manifested by dehydration 
is denied.

Service connection for a dental disorder is denied.


REMAND

Regarding the claim of service connection for a disability 
manifested by fatigue and weakness, STRs from the Veteran's 
period of service in 1990 and 1991 include an April 1991 
record wherein he denies fatigue.  VA treatment records note 
periodic complaints of fatigue or weakness.  While such 
complaints have beem attributed to an atypical migraine 
headache disorder, a subsequent (June 2009) VA record listing 
the Veteran's problems notes a diagnosis of chronic fatigue 
syndrome.  The record does not include a contemporaneous 
examination to determine whether or not the Veteran meets the 
criteria in the regulatory definition of chronic fatigue 
syndrome (38 C.F.R. § 4.88a).  Accordingly, a VA examination 
for the purpose is necessary.  

A review of the evidence reveals that the asthma claim also 
requires further development.  The Veteran's STRs note 
complaints of wheezing.  A June 1994 Gulf War examination 
diagnosed asthma, and an August 1995 VA examination diagnosed 
questionable bronchial asthma.  However, spirometry at the 
times of these examinations was normal.  A December 1996 VA 
treatment record notes that the Veteran complained of 
wheezing and reported that he used a friend's inhaler.  A 
February 1999 VA treatment record gave an impression of 
asthma "essentially in remission."  During a 2006 VA 
examination he reported that he used his albuterol inhaler 
approximately 5 times per month.  A May 2009 VA examiner 
noted that the Veteran reported wheezing as a child which 
occurs, with shortness of breath.  The 2009 examiner opined 
that "the childhood condition of hayfever and wheezing was 
aggravated beyond the natural progression by the veterans 
[sic] exposure to smoke and or other environmental hazards 
during his service in Southwest Asia."  The examiner noted 
that pulmonary function testing was normal in 1994, so the 
"shortness of breath and wheezing were temporarily 
aggravated by [his] exposure to smoke and other environmental 
hazards in southwest Asia."  As the medical evidence 
described above suggests aggravation of shortness of breath 
and wheezing in service, a VA examination to ascertain 
whether the Veteran now has (or at any time during the 
pendency of this claim has had) respiratory disability due to 
worsening of his shortness of breath and wheezing symptoms 
during service..

With respect to the urinary disorder claim, existing law and 
regulations mandate a return of this file to the AMC for due 
process considerations.  Additional evidence pertaining to 
the Veteran's urinary complaints (VA outpatient treatment 
records dated from November 2009 to January 2010) was added 
to the claims folder in February 2010 (subsequent to the 
issuance of the August 2009 Supplemental Statement of the 
Case (SSOC)), and was not reviewed by the RO in conjunction 
with the issue on appeal.  RO consideration of the additional 
evidence was not waived.  Accordingly, the RO must be given 
the opportunity to review this evidence before the Board can 
enter a decision.  See 38 C.F.R. § 20.1304(c) (2009).

Regarding the Veteran's claim seeking TDIU, that matter is 
inextricably intertwined with the appeals seeking service 
connection; hence, consideration of that matter must be 
deferred pending resolution of those claims.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the complete 
clinical records of any VA treatment the 
Veteran has received since January 2010 
for his fatigue and weakness, urinary or 
breathing complaints from VA, including 
from the VA Montana Healthcare System.

2.  The RO should thereafter arrange for 
the Veteran to be examined by an 
appropriate physician to determine (a) 
Whether he has (or at any time during the 
pendency of this claim has had) a 
disability due to worsening of his 
shortness of breath and wheezing symptoms 
during service; and (b) Whether or not he 
has chronic fatigue syndrome (as defined 
in 38 C.F.R. § 4.88a.  The Veteran's 
claims file and a copy of 38 C.F.R. 
§ 4.88a must be made available to, and 
reviewed by, the examiner in conjunction 
with the examination.  Any indicated tests 
and studies should be performed.  After 
examination of the Veteran and review of 
the record including the Veteran's STRs 
and post-service treatment records, as 
well as the May 2009 VA medical opinion 
that the Veteran's shortness of breath and 
wheezing were temporarily aggravated in 
service due to the Veteran's exposure to 
smoke and other environmental hazards in 
Southwest Asia, as well as the notations 
in the Veteran's VA treatment records that 
his problems include chronic fatigue 
syndrome, the examiner should provide (a) 
an opinion as to whether the Veteran has 
had asthma (or other diagnosed respiratory 
disorder) at any time during the appeal, 
and, if so,

(i) Is there any evidence in the 
record that clearly and unmistakably 
(obviously or manifestly) shows that 
the veteran had a chronic 
respiratory disorder/asthma prior to 
his military service?  Please 
identify any such evidence.

(ii) If the answer [to (i)] is yes, 
does the evidence clearly and 
unmistakably show that the 
preexisting condition was not 
aggravated (did not increase in 
severity beyond the natural 
progression of the disease) during 
service?  Please identify any such 
evidence.  

(iii) If the answer [to i] is no, is 
it at least as likely as not that 
the asthma disorder had its onset in 
service?

(b) The examiner should also opine whether 
the Veteran meets the 38 C.F.R. § 4.88a 
definition of chronic fatigue syndrome.  

All opinions are to be accompanied by a 
clear explanation of rationale, with 
reference to supporting evidence in the 
record (as indicated).  

3.  Thereafter, the RO should readjudicate 
the Veteran's claims remaining on appeal.  
If any remains denied, the RO should issue 
an appropriate SSOC, and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


